Pfeifer, J.,
concurring in part and dissenting in part. While I am not entirely comfortable with this court’s decision in Oberlin Manor, Ltd. v. Lorain Cty. Bd. of Revision (1989), 45 Ohio St.3d 56, 543 N.E.2d 768, regarding the valuation of the present federally subsidized apartment complex, I do concur that the valuation resulting from that decision certainly should have been applied to all three years in the 1982-1984 triennium.
I dissent from the majority’s decision not to award attorney fees to Oberlin Manor in this case. The appellees acted in bad faith. Their position regarding refunds for 1983 and 1984 was untenable, contrary to law, and went undefended in their brief before this court. What should have been an automatic decision instead resulted in unnecessary and costly litigation. The appellees ought to bear those costs.